NO. 07-01-0291-CV

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL E

                                        DECEMBER 10, 2002

                               ______________________________


                    AIR LIQUIDE AMERICA CORPORATION, APPELLANT

                                                    V.

                  COASTAL REFINING AND MARKETING, INC., APPELLEE


                            _________________________________

                FROM THE 152ND DISTRICT COURT OF HARRIS COUNTY;

                 NO. 1999-10944; HONORABLE HARVEY BROWN, JUDGE

                              _______________________________


Before QUINN and REAVIS, JJ. and BOYD, SJ.*


      In this proceeding, appellant Air Liquide America Corporation appealed a judgment

in favor of appellee Coastal Refining and Marketing, Inc. Appellee filed a cross-appeal.




      *
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
      However, the parties have now filed a motion in which they certify that they have

settled and compromised all claims and controversies between them and neither of them

desire to pursue their appeal. The motion is in proper form and is filed before this court

has rendered any opinion in the case.


      Accordingly, the parties’ motion is granted and the appeal is dismissed. Tex. R.

App. P. 42.1(a). Having dismissed the appeal at appellant’s request, no motion for

rehearing will be entertained and our mandate will issue forthwith.



                                                John T. Boyd
                                                Senior Justice

Do not publish.




                                            2